SHORES, Justice.
This is an appeal from the final settlement of an estate. The son contests the trial judge’s order on final settlement awarding an attorney fee, an executor’s fee, and certain monies to the widow. We affirm.
Ben Henry Penuel, an inhabitant of Henry County, died on January 16, 1992. He was survived by his second wife, Erin G. Penuel, and his son, Ronald Ben Penuel. His last will and testament, which appointed Sam R. Vann as executor, was admitted to probate. Upon the filing of a petition for final settlement in the probate court, the widow removed the estate to the circuit court and claimed against the estate one-, half of a checking account at Southland Bank, one-half of a certificate of deposit at Southland Bank, and a portion of the proceeds of a crop note.
After a hearing on the merits, the trial judge issued an order on final settlement that contained three holdings raised as error on appeal by the son: (1) the award of attorney fees in the amount of $17,142.83 and executor’s fees in the amount of $17,-142.83, (2) proration of the proceeds of a crop note between the widow and the son, and (3) the award to the widow of one-half of the proceeds of a certificate of deposit held in the name of B.H. Penuel or Erin G. Penuel.
We have carefully examined the record in this case and conclude that the judgment of the trial court is due to be affirmed on the authority of: (1) §§ 43-2-680, -681, and -682 Code of Alabama 1975; Van Schaack v. AmSouth Bank, 530 So.2d 740 (Ala.1988); and Clements v. Merchant’s National Bank of Mobile, 493 So.2d 1350 (Ala.1986); (2) § 35-9-33, Code of Alabama 1975; Tierce v. Macedonia United Methodist Church, 519 So.2d 451 (Ala.1987); and Weeks v. Weeks, 557 So.2d 1216 (Ala.1989); and (3) § 35-4-7, Code of Alabama 1975; Briscoe v. Latta, 471 So.2d 405 (Ala.1985); *486and Leonard v. Beverly, 563 So.2d 1026 (Ala.1990).
AFFIRMED.
HORNSBY, C.J., and MADDOX, HOUSTON and KENNEDY, JJ., concur.